Name: 87/482/EEC: Council Decision of 7 August 1987 concerning the conclusion of the Settlement in the form of an Exchange of Letters between the European Economic Community and the United States of America on Community exports of pasta products to the United States of America
 Type: Decision
 Subject Matter: international trade;  America;  trade;  international affairs;  foodstuff
 Date Published: 1987-09-29

 Avis juridique important|31987D048287/482/EEC: Council Decision of 7 August 1987 concerning the conclusion of the Settlement in the form of an Exchange of Letters between the European Economic Community and the United States of America on Community exports of pasta products to the United States of America Official Journal L 275 , 29/09/1987 P. 0036 - 0036 Finnish special edition: Chapter 3 Volume 24 P. 0138 Swedish special edition: Chapter 3 Volume 24 P. 0138 *****COUNCIL DECISION of 7 August 1987 concerning the conclusion of the Settlement in the form of an Exchange of Letters between the European Economic Community and the United States of America on Community exports of pasta products to the United States of America (87/482/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas the Agreement in the form of an Exchange of Letters between the European Economic Community and the United States of America on the Mediterranean preferences, citrus and pasta (1), approved by the Council on 3 November 1986, provides that both parties agree to proceed in good faith in seeking a prompt solution to their dispute over Community pasta export refunds; Whereas on 5 August 1987 both sides reached an agreement on the settlement of the issue and this Settlement should therefore be approved, HAS DECIDED AS FOLLOWS: Article 1 The Settlement in the form of an Exchange of Letters between the European Economic Community and the United States of America on Community exports of pasta products to the United States is hereby approved on behalf of the Community. The text of the Settlement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Settlement in order to bind the Community. Done at Brussels, 7 August 1987. For the Council The President K. E. TYGESEN (1) OJ No L 62, 5. 3. 1987, p. 23.